Title: To George Washington from Robert Howe, 1 July 1783
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Late at night 1st July 1783
                        
                        The inclos’d Resolution of Congress has been just now handed me & the Express sets off in a moment,
                            fuller Instructions are to be given me—my situation appears to me to be critical much seems to me Expected from me
                            & whatever I do may on one side be thought too little, on the other too much, for unhappily Congress & the
                            state of Pennsylvania (at least the Executive of it) differ widely in sentiments. an Exact detail of Every thing I do or
                            mean to do should I have time to transmit it previously to its Execution shall be convey’d to my General, whose advice,
                                Instructions & Commands it will be my pride and happiness to follow and obey. many of the
                            mutineers have been furlough’d contrary to the inclination of Congress, and among them are it is said
                            some of the most atrocious Offenders There is something in the conduct of them Even of character so Mysterious as to have
                            excited Suspicion, but as nothing certain can as yet be obtained I shall not attempt to arraign them. The Express waits
                            & is in such a hurry to set off that I have not time to have this Letter Copied which I beg of you sir to be so
                            good as to Excuse I have the honour to be with he greatest Respect Sir Your Excellency’s most obt hum. Servt
                        
                            Robt Howe

                        
                    